DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 232 (Fig. 2D); 1202, 1204, 1208 (Fig. 12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1802, 1804, 1808 (¶ [00120]-[00121]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “cold sinterable” in claims 1, 6, and 13 is a relative term which renders the claim indefinite. The term “cold” or “cold sinterable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what makes something a “cold sinterable” powder, e.g., a certain composition, a certain particle size, a certain temperature for onset of sintering, a certain temperature for full sintering, etc.
Claim 2 recites “an amorphous polymer phase” in line 2.  It is unclear if this means an amorphous phase of any polymer, or if it supposed to refer back to the “polymer phase” as recited in claim 1.
Claim 3 recites “a semi-crystalline polymer phase” in line 2.  It is unclear if this means a semi-crystalline phase of any polymer, or if it supposed to refer back to the “polymer phase” as recited in claim 1.
Claim 4 recites “at pressure” in line 2.  It is unclear what pressure is being referenced.  Claim 1 does not recite any pressures.
Claim 14 recites “sufficient heat and pressure” in line 2.  It is unclear what defines “sufficient” in this claim.  Claim 1 recites “heating to a first temperature, and applying sufficient pressure…to activate sintering of the powder”.  It is unclear if “sufficient…pressure” in claim 14 refers back to that limitation of claim 1.  There is no standard in claims 1 or 14 for qualifying “sufficient heat”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo ’16 (Guo et al. Cold Sintering Process of Composites: Bridging the Processing Temperature Gap of Ceramic and Polymer Materials. Advanced Functional Materials (2016) vol. 26, no. 39, 7115-7121.).
Regarding claim 1, Guo ’16 teaches:
placing an amount of powder, including a cold sinterable ceramic powder in a die (Section 4, Composite Cold Sintering, p. 7120)
placing an amount of polymer or polymer precursor molecules in the die (Section 4, Composite Cold Sintering, p. 7120)
applying an activating solvent for the powder in the die (Section 4, Composite Cold Sintering, p. 7120)
heating to a first temperature, and applying sufficient pressure to the powder, amount of polymer or polymer precursor particles, and solvent to activate sintering of the powder (Section 4, Composite Cold Sintering, p. 7120)
heating to a second temperature to anneal a polymer phase of the sintered ceramic composite component (“the cold sintered composites were annealed in an oven at 120°C for 6 h”, Section 4, Composite Cold Sintering, p. 7120).
Regarding claim 4, Guo ’16 further teaches holding the sintered ceramic composite component at pressure while cooling to room temperature (Section 4, Composite Cold Sintering, p. 7120- wherein the composite is under some pressure during cooling).
Regarding claim 11, Guo ’16 further teaches drying the amount of powder before sintering (Section 4, Powder Preparation, p. 7120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall ‘471 (US 2017/0088471 A1) in view of Kumar ’99 (Kumar, B and LG Scanlon. Polymer-ceramic composite electrolytes: conductivity and thermal history effects. Solid State Ionics 124 (1999) 239-254.).
Regarding claim 1, Randall ‘471 teaches:
placing an amount of powder, including a cold sinterable ceramic powder in a die (¶ [0009], [0029], [0031], [0064], [0065], [0086], [0103])
placing an amount of polymer or polymer precursor molecules in the die (¶ [0009], [0064]-[0067], [0086], [0103])
applying an activating solvent for the powder in the die (¶ [0009], [0034], [0065], [0086], [0103])
heating to a first temperature, and applying sufficient pressure to the powder, amount of polymer or polymer precursor particles, and solvent to activate sintering of the powder (¶ [0009], [0032], [0033], [0066], [0103]).
Randall ‘471 is silent regarding heating to a second temperature to anneal a polymer phase of the sintered ceramic composite component.  In analogous art of polymer-ceramic composite heat treating, Kumar ’99 suggests that the thermal profile of a polymer-ceramic composite, including an annealing step of the polymer phase, modifies conductivity of the composite by modifying the molecular arrangement of the polymer (Abstract; Section 3.1, pp. 240-243; Section 4, p. 249; Section 5, pp. 249-250).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Randall ‘471 by heating to a second temperature to anneal a polymer phase of the sintered ceramic composite component for the benefit of modifying conductivity of the composite, as suggested by Kumar ’99.
Regarding claim 2, Kumar ’99 suggests the second temperature as described above, and further that the second temperature is equal to or greater than a glass transition 
Regarding claim 3, Kumar ’99 suggests the second temperature as described above, and further that the second temperature is equal to or greater than a melting temperature of a semi-crystalline polymer phase (Section 3.1, pp. 240-241; Section 5, p. 252; Fig. 12).
Regarding claim 4, Randall ‘471 further teaches holding the sintered ceramic composite component at pressure while cooling to room temperature (¶ [0066], [0103] - wherein the composite is under some pressure during cooling).
Regarding claim 5, Randall ‘471 further suggests the polymer phase includes polyetherimide (PEI) (Table 2).
Regarding claim 6, Randall ‘471 further suggests the cold sinterable ceramic powder includes zinc oxide (Table 1).
Regarding claim 7, Randall ‘471 further teaches applying sufficient pressure to the powder includes applying press less than or equal to 500 MPa (¶ [0033], [0103]).
Regarding claim 8, Randall ‘471 further teaches heating to the first temperature includes heating to a temperature no greater than 200 °C and above a boiling point of the activating solvent (¶ [0009], [0066], [0081], [0103]).
Regarding claim 9, Kumar ’99 suggests the second temperature as described above.  Kumar ’99 further suggests that the second temperature is above a melting point of the polymer, and that the temperature is a result effective variable because it may be selected in order to optimize molecular rearrangement of the polymer and resulting conductivity of the composite (Section 3.1, pp. 240-243; Section 4 p. 249; Section 5, pp. 249-250).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Randall ‘471 by selecting a second temperature for the benefit of optimizing molecular rearrangement of the polymer and resulting conductivity of the composite, as suggested by Kumar ’99.
Regarding claim 10, Randall ‘471 further teaches placing the amount of polymer or polymer precursor molecules in the die includes placing an amount of polymer or polymer precursor molecules to yield a 20%-50% by volume fraction of polymer in the sintered ceramic composite component (¶ [0044], [0097], [0101]).
Regarding claim 11, Randall ‘471 further teaches drying the amount of powder before sintering (¶ [0097], [0101]).
Regarding claim 12, Randall ‘471 further suggests drying a sintered ceramic after sintering in order to remove possible water residue (¶ [0086], [0087], [0093]).  While this is described for all-ceramic embodiments rather than for composite components, it would have been obvious to also dry the sintered ceramic composite component after sintering in order to remove possible water residue, as suggested by Randall ‘471.
Regarding claim 13, Randall ’471 further teaches placing powder with an average diameter smaller than 30 µm (¶ [0011], [0031], [0066]).
Regarding claim 14, Randall ‘471 further suggests stacking multiple components within a single die and applying sufficient heat and pressure to the multiple components concurrently (¶ [0010], [0044], [0089]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741